Citation Nr: 1547893	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right wrist degenerative joint disease (DJD).

2.  Entitlement to service connection for right wrist carpal tunnel syndrome.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a right wrist disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & his wife

ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran service connection for a right wrist disability; as well as a December 2012 rating decision that denied service connection for right wrist DJD, right wrist carpal tunnel syndrome, and a right shoulder disability secondary to a right wrist disability.  

The Board notes as an initial matter that the Veteran originally filed a claim for service connection for a right wrist disability in August 2010.  However, it is clear from his subsequent submissions including lay statements and medical records that he meant this filing to encompass a claim for both right wrist DJD and right wrist carpal tunnel syndrome.  In July 2011, the Veteran's claim for a right wrist disability was denied, although the Veteran was not notified of this denial until a letter dated in November 2011.  In March 2012, the Veteran submitted another statement noting he was claiming service connection for a "broken right wrist" as well as carpal tunnel syndrome.  Subsequently the Veteran submitted new and material statements within a year of the November 2011 notification of his rating decision denying service connection for a right wrist disability.  This evidence includes an August 2012 statement where the Veteran contends that his injury could have occurred in November 1957; and the name of the lieutenant he was with at the time of the injury.  

While the RO has treated the Veteran's March 2012 statements as new and material evidence to reopen the denied July 2011 rating decision, the Board find that in fact because new and material evidence was received prior to expiration of the appeal period (one year from notification of the rating decision) that the July 2011 decision regarding the wrist disability was never made final, and that therefore this evidence is considered to be filed in connection with the original August 2010 claim.  See 38 C.F.R. § 3.156(b).  Furthermore, as stated above, since the Veteran clearly indicated an intent for carpal tunnel syndrome to be included in that original August 2010 claim, the claim for entitlement to service connection for carpal tunnel is also considered part of the appeal that was initiated in August 2010 for a "right wrist condition."  

The issues of an increased rating for hearing loss and tinnitus; and service connection for a right leg condition have been raised by the record in a November 2014 statement in which the Veteran claimed these issues already had adjudication "pending," but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In August 2010, a Personnel Information exchange system (PIES) response noted that the Veteran's service records had been destroyed in a fire and were not available.  Later in August 2010, a Request to Reconstruct Medical Data was sent in by the Veteran listing relevant dates as January 1958 to February 1958.  In November 2010, a PIES request was sent for sick and morning reports from Darnall Hospital at Fort Hood from January 1958 to February 1958.  In March 2011, a PIES response noted that no records were available.  In May 2011, a Formal Finding on the Unavailability of Service Treatment Records from 2/15/55 to 2/14/58 and Morning Reports for 1/1/58 to 2/28/58 was issued and the Veteran was notified.  The Veteran subsequently began to claim, however, that his injury could have occurred in November or December of 1957.  In April 2013, a deferred rating decision was issued to develop the claim by searching for hospital/morning reports for a right wrist injury that occurred December 1957 with treatment at Darnall Hospital; however this development was never completed.  Therefore, upon remand, sick and morning reports from Fort Hood's Darnall Medical Center should be searched for the period from November to December 1957.  

Next, with regard to service connection for his wrist and shoulder disabilities, the Veteran has not yet been afforded VA examinations.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While there is no record of a wrist or shoulder injury in service due to the service treatment records being unavailable, the Veteran has stated on many occasions that he fell down a hill in service sometime between November 1957 and February 1958, and that he had to wear a cast on his arm.  Furthermore, the Veteran's wife and brother-in-law both testified that they saw him with a cast during and shortly after service.  See e.g., September 2015 hearing testimony; March 2014 lay statement.  The Veteran is competent to give evidence about what he experienced in service, and a fall and wearing a cast are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, an August 2013 disability benefits questionnaire indicated that "deficits" in his wrist ability caused right shoulder pain.  

The Veteran has medical records indicating right wrist DJD, right wrist carpal tunnel, and a shoulder disability.  Therefore, the Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claims for service connection.  Accordingly, VA examinations are necessary.  38 C.F.R. § 3.159(c) (4) (2015).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit requests to the appropriate government repositories, for outstanding treatment records for the Veteran from Fort Hood's Darnall Medical Center from November 1957 to December 1957. 

If no records are found, a formal finding of unavailability should be made, and the Veteran should be notified.  

2.  After the above is completed, the Veteran should be afforded a VA medical examination to determine the nature and etiology of his claimed right wrist degenerative joint disease and right wrist carpal tunnel syndrome.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 
After reviewing the claims file, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that either of the Veteran's wrist disabilities began in or are etiologically related to any incident of the Veteran's military service.  

Review of the whole file is required, as is a detailed rationale; however, attention is invited to:

1) The Veteran's lay statements that he fell down an hill while he was in service and was then treated at the Fort Hood Hospital, and wore a cast on his arm.  See e.g., September 2015 hearing testimony.  

2)  The Veteran's wife and brother-in-law's lay statements that they saw him wearing a cast in early 1958.  See e.g., September 2015 hearing testimony; March 2014 lay statement.  

3.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of his claimed right shoulder disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

a.  After reviewing the claims file, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder disability began in or are etiologically related to any incident of the Veteran's military service.  

Review of the whole file is required, as is a detailed rationale; however, attention is invited to:
1)  The Veteran's lay statements that he fell down an hill while he was in service and was then treated at the Fort Hood Hospital, and wore a cast on his arm.  See e.g., September 2015 hearing testimony.  

2)  The Veteran's wife and brother-in-law's lay statements that they saw him wearing a cast in early 1958.  See e.g., September 2015 hearing testimony; March 2014 lay statement.  

b.  The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's right shoulder disability was either (1) caused by or (2) is aggravated by either of the Veteran's wrist disabilities.  

If the examiner determines that the shoulder disability  is aggravated by a wrist disability, the examiner should report the baseline level of severity of the shoulder disability prior to the onset of aggravation.  If some of the increase in severity of the shoulder disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 

If the examiners are unable to offer any of the requested opinions, it is essential that the examiners offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



